— Judgment of the Supreme Court, Bronx County (George D. Covington, J.), rendered on April 20, 1987, convicting defendant, upon his plea of guilty, of robbery in the first degree and sentencing him to an indeterminate *296term of imprisonment of from 8 to 16 years, is unanimously modified on the law to the extent of reducing the minimum term of the sentence to ñVs years, and otherwise affirmed.
Defendant was sentenced to an indeterminate term of imprisonment of from 8 to 16 years as an armed felony offender after having pleaded guilty to robbery in the first degree pursuant to Penal Law § 160.15 (1). Since the crime described by this provision is not an armed felony offense as defined in CPL 1.20 (41), the imposition of a minimum term of imprisonment of one half the maximum was unauthorized (People v Drew, 147 AD2d 411). Rather, the minimum sentence should not have exceeded one third of the maximum, or, in this instance, 5⅓ to 16 years. Concur — Kupferman, J. P., Milonas, Kassal, Smith and Rubin, JJ.